FILED
                                                                             Dec 10 2020, 8:58 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Nicole Slivensky                                          Curtis T. Hill, Jr.
      Lawrence County Public Defender                           Attorney General of Indiana
      Agency
      Bedford, Indiana                                          Evan Matthew Comer
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                     IN THE
             COURT OF APPEALS OF INDIANA

      Michael T. McGill,                                        December 10, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                20A-CR-327
                 v.                                             Appeal from the Lawrence
                                                                Superior Court
      State of Indiana,                                         The Honorable John Plummer III,
      Appellee-Plaintiff                                        Judge
                                                                Trial Court Cause No.
                                                                47D01-1807-F6-1201



      May, Judge.

[1]   Michael T. McGill appeals following his conviction of Class A misdemeanor

      residential entry. 1 McGill raises two issues on appeal, which we revise, reorder,




      1
          Ind. Code § 35-43-2-1.5; Ind. Code § 35-50-2-7.


      Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020                           Page 1 of 16
      and restate as: (1) whether the trial court abused its discretion when it excluded

      the results of an intelligence test from evidence; and (2) whether the State

      presented sufficient evidence to rebut McGill’s mistake-of-fact defense. We

      affirm.



                             Facts and Procedural History
[2]   Around noon on July 27, 2018, Kenneth Ivey and his wife decided to leave

      their house in Bedford and visit the local Dollar General store. They shut both

      their front and back doors before leaving the house. They locked their front

      door and left their back door unlocked. They did not plan to be gone from the

      house for long, and they routinely left the back door unlocked when running

      short errands. Ivey and his wife started to drive toward the Dollar General

      store in their truck.

[3]   A short distance from home, Ivey saw McGill and Janna McIntire walking

      side-by-side along the road. Ivey did not know McGill or McIntire, but he

      smiled and waved as he passed them. Neither McGill nor McIntire returned

      Ivey’s greeting. In his rear-view mirror, Ivey saw McGill and McIntire start to

      walk up his driveway. Ivey turned around in a neighbor’s driveway and drove

      back to his house.

[4]   He pulled into the driveway and noticed the back door to his house was open.

      Ivey directed his wife to call 911, and he walked toward the house. Ivey then

      saw McGill and McIntire standing in his living room. Ivey started “yelling at


      Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020     Page 2 of 16
      them. [He] asked them what they were doing in [his] home.” (Tr. Vol. II at

      170.) McIntire said, “We’re not doing anything wrong.” (Id.) McGill did not

      say anything during the encounter, and Ivey testified that McGill looked

      “scared.” (Id. at 178.) Ivey continued to ask them to leave his house, and

      McIntire and McGill exited through the back door. Ivey watched McIntire and

      McGill walk down the street and into another house, which turned out to be

      McIntire’s parents’ house. A Lawrence County deputy sheriff spoke with Ivey

      and then arrested McIntire and McGill at McIntire’s parents’ house.

[5]   The State charged McGill with Level 6 felony residential entry. 2 Prior to trial,

      the State filed a motion in limine seeking to exclude from evidence McGill’s

      2019 psychological assessment purporting to show that McGill’s intelligence

      quotient (“IQ”) was significantly below average. At a hearing on the State’s

      motion, the State argued that the psychological assessment was irrelevant. The

      State also contended that the psychological assessment was not trustworthy

      because it was prepared near the time of trial and the assessment did not list the

      school psychologist’s credentials or “how she works, what type of qualifications

      she has[.]” (Tr. Vol. II at 43.) McGill argued the psychological assessment was

      a self-authenticating record of a regularly conducted activity, and he maintained

      the assessment was relevant to whether McGill reasonably, although




      2
       The State also charged McIntire with Level 6 felony residential entry under the same cause number. She
      pled guilty pursuant to a plea agreement, and the court imposed a one-year sentence, which it suspended to
      probation.

      Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020                            Page 3 of 16
erroneously, believed he and McIntire had permission to enter Ivey’s house. As

he explained,

        we’re not arguing that Mr. McGill has a mental disease or defect
        that would undermine his ability to appreciate the wrongfulness
        of his conduct. We are instead arguing that he made a mistake
        and that mistake is reasonable based on his circumstances.
        We’re not comparing him to a person with an IQ of 100 to make
        that mistake. We’re comparing him to a person with the similar
        IQ, IQ of 67 who could make that mistake.


(Id. at 42-3.) McGill tendered the psychological assessment and an affidavit

purporting to authenticate the psychological assessment as a business record as

an exhibit at the hearing. The affidavit consisted of five numerical paragraphs:


        I, Sheila Switzer, on behalf of same, certify that:


        1. I am the duly authorized custodian of the records for
        _______________, and in such capacity, I have authority to
        certify the attached records.


        2. The attached records are true and accurate copies of all
        original records maintained by Sheila Switzer regarding Michael
        McGill (Date of Birth: 12/11/1966) that were requested in
        connection with the above-captioned matter.


        3. The statements in the records were made by Sheila Switzer for
        the purpose of recording an event, condition, or opinion.
        Namely, the statements describe an event in which Mr. McGill
        took psychological assessments to determine the range of a
        person’s cognitive abilities. The statements describe Mr.
        McGill’s conditions—namely, the extent of his cognitive
        abilities. And the statements describe Sheila Switzer’s opinions

Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020      Page 4 of 16
              about the assessments that occurred and the results thereof.
              Sheila Switzer is a person with personal knowledge of the events,
              conditions, and opinions described in the records. The records
              were made at, or near, the time that the psychological
              assessments of Mr. McGill were conducted or at, or near, the
              time of Sheila Switzer’s opinions.


              4. The attached records were made and kept in the course of
              Sheila Switzer’s regularly conducted business activity, and it was
              a regular practice of that business activity to make and retain
              records such as these.


              5. This certification is given in lieu of my personal appearance at
              trial. I affirm, under the penalties for perjury, that the foregoing
              representations are true.


      (McGill’s Exhibit B) (blank space in original).

[6]   The trial court took the matter under advisement and later granted the State’s

      motion in limine. In its order granting the State’s motion, the trial court stated:


              In the case-at-bar, the Defendant did not assert the affirmative
              defense of Mental Disease or Defect. As such, the Court grants
              the State’s Motion in Limine Paragraph 4 regarding the
              psychological assessment(s) or evaluation taken of the Defendant
              in November of 2019, purportedly showing the Defendant has an
              IQ of 67 according to the Wechsler Adult Intelligence Scale (See
              Exhibit B). If the defense wanted to argue that the Defendant
              lacked the capacity to form the requisite mens rea due to a
              mental defect, the defense would have been legally required to
              properly file notice of its intention to interpose the defense of
              Mental Disease or Defect under I.C. 35-41-3-6 and I.C. 35-36-2-
              1. The court cites IRE 401, 402, and 403 in support of its ruling.



      Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020       Page 5 of 16
      (App. Vol. II at 78.)

[7]   The trial court held a one-day jury trial on December 10, 2019, and in a hearing

      outside the presence of the jury, McGill made an offer of proof regarding the

      psychological assessment. He argued that he intended to introduce the

      assessment “to show that [McGill] has a lower IQ, and so a reasonable person

      with his IQ might interpret facts differently than someone with a normal IQ.”

      (Tr. Vol. II at 190.) The following exchange occurred between McGill and the

      trial court regarding admissibility of the psychological assessment:

              [McGill’s Counsel:] So the records show that Ms. Sheila Switzer
              (phonetic) performed an IQ test on Mr. McGill on November
              20th. The results show that he has an IQ of 67.


              [Court:] Okay. And again, who was the person that conducted
              the test and what would be the foundation for the expertise of
              that particular individual?


              [McGill’s Counsel:] We’re just making an offer of proof what—


              [Court:] I understand. But the Court needs to understand the
              offer of proof.


              [McGill’s Counsel:] It’s that Ms. Switzer is a licensed school
              psychologist and she has performed those tests on school children
              before.


              [Court:] Okay. And your client is how old?


              [McGill’s Counsel:] He’s 52.

      Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020     Page 6 of 16
        [Court:] Thank you. Go ahead.


        [McGill’s Counsel:] It’s a business record which has been
        certified by Ms. Switzer.


        [Court:] And she’s not been listed as a witness, Ms. Switzer, to
        come in and testify subject to cross-examination; is that correct?


        [McGill’s Counsel:] That’s correct. She certified the records
        according to 902(11), Indiana Rule of Evidence, and this
        evidence of Mr. McGill’s IQ is relevant for the mistake of fact
        defense. So it’s relevant because under the affirmative defense
        standard of the reasonable person, it’s about what the reasonable
        person would have believed at the time of the events.


        [Court:] How would the State challenge the evidence if you’re
        not going to call a witness?


        [McGill’s Counsel:] So the evidence is of a standardized test. So
        the –


        [Court:] But what established the fact other than your statement
        to the Court?


        [McGill’s Counsel:] That IQ is something that has been
        recognized for a really long time as an accurate—


        [Court:] What establishes the fact that the IQ testing was
        performed the proper way by the school psychologist?


        [McGill’s Counsel:] The business records exception establishes
        that, that—


Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020         Page 7 of 16
        [Court:] Doesn’t that just authenticate the records, showing that
        they’re true and accurate instead of indicating that this particular
        school psychologist was duly qualified to perform such an IQ test
        on the Defendant without being subject to cross-examination and
        the supportive law in this jury trial?


        [McGill’s Counsel:] So the exception—well, she authenticated
        the records with the certification, and her license, which she
        provided on the evaluation portion, shows that she’s qualified to
        perform this kind of evaluation that she’s done.


        [Court:] On school children?


        [McGill’s Counsel:] Yes, on school children, but also on adults.
        It’s –the tests—


        [Court:] Where does it say that at? In the proposed exhibit,
        where does it say that?


        [McGill’s Counsel:] It shows what her license number is.


(Id. at 186-88.) The trial court upheld its previous ruling excluding the

psychological assessment from evidence, and the trial continued. The jury

returned a guilty verdict. At McGill’s sentencing hearing, the trial court entered

judgment of conviction as a Class A misdemeanor pursuant to Indiana Code

section 35-50-2-7 and imposed a sixty-four-day sentence, which was the time

McGill served in pre-trial confinement.



                           Discussion and Decision

Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020        Page 8 of 16
                            I. Admissibility of Intelligence Test
[8]   McGill argues the trial court erred by excluding the results of his psychological

      assessment from evidence. Generally, the admission of evidence is left to the

      sound discretion of the trial court, and we review such rulings for an abuse of

      discretion. Shoda v. State, 132 N.E.3d 454, 460 (Ind. Ct. App. 2019). “A trial

      court abuses its discretion if its decision is clearly against the logic and effect of

      the facts and circumstances before the court, or if the court has misinterpreted

      the law.” Id.


[9]   The trial court initially excluded the psychological assessment because McGill

      did not assert mental disease or defect as an affirmative defense. In Indiana, an

      individual “is not responsible for having engaged in prohibited conduct if, as a

      result of mental disease or defect, he was unable to appreciate the wrongfulness

      of the conduct at the time of the offense.” Ind. Code § 35-41-3-6. However,

      “[l]ow mental capacity is not a defense to a criminal charge.” Hester v. State,

      512 N.E.2d 1110, 1112 (Ind. 1987). Indiana courts have long recognized that

      low intellectual ability is different from insanity. See Wartena v. State, 5 N.E. 20,

      23 (Ind. 1886) (“[M]ere mental weakness, the subject of being of sound mind, is

      not insanity, and does not constitute a defense to crime. . . . Immunity from

      crime can not be predicated upon a merely weak or low order of intellect,

      coupled with a sound mind.”) An intellectually disabled defendant cannot be

      sentenced to death, but the defendant is still criminally responsible for his

      actions. Allen v. Wilson, No. 1:01-CV-1658, 2012 WL 2577492, at *15 (S.D.

      Ind. July 3, 2012) (granting petition for a writ of habeas corpus and directing

      Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020         Page 9 of 16
       state court to vacate defendant’s death sentence and re-sentence him to an

       available sentence under Indiana law, excluding death). Therefore, the trial

       court’s ruling on the motion in limine erroneously conflated low intellectual

       capacity with insanity.

[10]   Nevertheless, a trial court’s ruling on a motion in limine is not a final order. “A

       motion in limine is used as a protective order against prejudicial questions and

       statements being asked during trial. The ruling does not determine the ultimate

       admissibility of the evidence; that determination is made by the trial court in the

       context of the trial itself.” Clausen v. State, 622 N.E.2d 925, 927 (Ind. 1993)

       (internal citation omitted), reh’g denied. During McGill’s offer of proof, the trial

       court expressed doubt regarding the psychological assessment’s admissibility

       without Switzer as a sponsoring witness.

[11]   Hearsay is “a statement that: (1) is not made by the declarant while testifying at

       the trial or hearing; and (2) is offered in evidence to prove the truth of the

       matter asserted.” Ind. Evid. R. 801. Hearsay evidence is generally

       inadmissible. Ind. Evid. R. 802. However, there are numerous exceptions to

       the rule against hearsay. Indiana Evidence Rule 803(6) excepts from the rule

       against hearsay records of a regularly conducted activity:

               A record of an act, event, condition, opinion, or diagnosis if:


               (A) the record was made at or near the time by—or information
               transmitted by—someone with knowledge;




       Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020      Page 10 of 16
        (B) the record was kept in the course of a regularly conducted
        activity of a business, organization, occupation, or calling,
        whether or not for profit;


        (C) making the record was a regular practice of that activity;


        (D) all these conditions are shown by the testimony of the
        custodian or another qualified witness, or by a certification that
        complies with Rule 902(9) or (10) or with a statute permitting
        certification; and


        (E) neither the source of information nor the method or
        circumstances of preparation indicate a lack of trustworthiness.


The record of a regularly conducted business activity may be self-authenticated

pursuant to Indiana Evidence Rule 902(11), which states:

        Unless the source of information or the circumstances of
        preparation indicate a lack of trustworthiness, the original or a
        copy of a domestic record that meets the requirements of Rule
        803(6)(A)-(C), as shown by a certification under oath of the
        custodian or another qualified person. Before the trial or
        hearing, the proponent must give an adverse party reasonable
        written notice of the intent to offer the record—and must make
        the record and certification available for inspection—so that the
        party has a fair opportunity to challenge them.


As we have previously explained,

        “Business records are an exception to the hearsay rule because
        they are imbued with independent indicia of trustworthiness.”
        Williams v. Hittle, 629 N.E.2d 944, 947 (Ind. Ct. App. 1994),
        trans. denied. “These indicia are that the business establishes a
        routine of record-making, that the record is made by one with a
Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020         Page 11 of 16
               duty to report accurately, and that the business relies upon that
               record in carrying out its activities.” Id.


       Embrey v. State, 989 N.E.2d 1260, 1264 (Ind. Ct. App. 2013).


[12]   Here, such indicia of trustworthiness is absent. The authentication affidavit

       does not identify a business entity or detail what routine business activity

       required Switzer to perform psychological assessments. The affidavit also does

       not explain how the maintenance of psychological records is necessary for a

       business purpose. The Rules of Evidence require expert opinion testimony to

       be rendered by a qualified individual relying on established scientific principles.

       Ind. Evid. R. 702. This requirement ensures that only relevant and reliable

       expert testimony is presented to the jury. Beal v. Blinn, 9 N.E.3d 694, 699 (Ind.

       Ct. App. 2014), reh’g denied, trans. denied. McGill attempts to sidestep these

       safeguards by introducing the psychological assessment into evidence without

       allowing the State to examine Switzer regarding her qualifications and

       methodology. McGill therefore failed to adequately authenticate the

       psychological assessment as a record of a regularly conducted business activity,

       and the trial court did not abuse its discretion in excluding the assessment from

       evidence. See Walters v. State, 120 N.E.3d 1145, 1156 (Ind. Ct. App. 2019)

       (holding phone records were not properly authenticated and therefore were

       inadmissible).




       Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020        Page 12 of 16
                                    II. Mistake-of-Fact Defense
[13]   Even when the defendant asserts that he acted on a mistake of fact, the State

       must still meet its “ultimate burden of proving beyond a reasonable doubt every

       element of the charged crime, including culpability or intent, which would in

       turn entail proof that there was no reasonably held mistaken belief of fact.”

       Chavers v. State, 991 N.E.2d 148, 151-52 (Ind. Ct. App. 2013), trans. denied. The

       State may disprove an asserted mistake of fact by presenting evidence after the

       defendant’s case-in-chief directly rebutting the defendant’s claim or

       affirmatively showing the defendant did not make a mistake of fact. Id. at 152.

       The State may also rely on the evidence produced during its case-in-chief to

       counter the defense. Id. Whether the defendant made a mistake of fact is a

       question for the trier of fact, which we review like other challenges to the

       sufficiency of the evidence. Saunders v. State, 848 N.E.2d 1117, 1121 (Ind. Ct.

       App. 2006), trans. denied. We do not reweigh the evidence or judge the

       credibility of the witnesses, and we make all reasonable inferences in the light

       most favorable to the verdict. Purvis v. State, 87 N.E.3d 1119, 1124 (Ind. Ct.

       App. 2017), aff’d on reh’g. We will reverse “only when a reasonable trier of fact

       would not be able to form inferences as to each material element of the

       offense.” Id.


[14]   McGill argues he mistakenly assumed he and McIntire were allowed to enter

       Ivey’s house. He contends the State failed to put forth sufficient evidence to

       rebut his mistake-of-fact defense and to demonstrate beyond a reasonable doubt



       Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020     Page 13 of 16
       that he acted with the requisite intent to commit residential entry. 3 We

       disagree. McGill never met Ivey before entering his house, and therefore, he

       did not have express permission from Ivey to enter the house. McGill and

       McIntire saw Ivey’s vehicle pull out of the driveway and drive past them before

       they entered Ivey’s house. As a result, the jury could draw a reasonable

       inference that McIntire and McGill surmised the house was empty but decided

       to enter it anyway.

[15]   McGill’s own testimony also undercuts his mistake-of-fact defense. He

       testified:


                [McGill’s Counsel:] When you followed Janna into that house,
                did you believe you had permission to go in that house?


                [McGill:] Not at that present second, no.


       (Tr. Vol. II at 203.) McGill further explained:


                [State:] And you said that the first time you realized you weren’t
                supposed to be in that house was when you noticed that no one
                was there; is that right?


                [McGill:] Yes.




       3
         Indiana Code section 35-43-2-1.5 states: “A person who knowingly or intentionally breaks and enters the
       dwelling of another person commits residential entry, a Level 6 felony.” McGill does not dispute that he and
       McIntire opened the back door and entered Ivey’s house. See McKinney v. State, 653 N.E.2d 115, 117 (Ind.
       Ct. App. 1995) (“The use of the slightest force in pushing aside a door in order to enter constitutes a breaking
       through the doorway.”).

       Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020                              Page 14 of 16
               [State:] Did you leave right away?


               [McGill:] We walked around a little bit and we decided to leave.


               [State:] And in fact, you didn’t leave until [Ivey] walked in the
               house and started yelling at you, telling you to leave; is that
               correct?


               [McGill:] Yes.


       (Id. at 205.) McGill left only after the homeowner directed him to do so, and

       McGill did not offer any explanation to Ivey when Ivey confronted him.

       McGill’s argument that he entered the house only because he thought McIntire

       had permission to enter Ivey’s house is thus an invitation for us to reweigh the

       evidence, which we will not do. See Woodson v. State, 966 N.E.2d 135, 142 (Ind.

       Ct. App. 2012) (holding defendant’s argument “is little more than a request to

       reweigh the evidence, which we will not do”), trans. denied. Therefore, we hold

       the State presented sufficient evidence for a reasonable jury to conclude McGill

       acted with the requisite culpability when he entered Ivey’s house. See Potter v.

       State, 684 N.E.2d 1127, 1135 (Ind. 1997) (holding rape defendant’s argument

       that he mistakenly believed victim consented was not reasonable).



                                                Conclusion
[16]   The trial court did not abuse its discretion when it excluded the Switzer’s

       psychological assessment from evidence. McGill failed to properly authenticate

       the psychological assessment as a record of a regularly conducted activity. The

       Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020        Page 15 of 16
       State also presented sufficient evidence to rebut McGill’s mistake of fact

       defense. McGill testified that he did not believe he had permission to enter

       Ivey’s house when he did so and that he remained in Ivey’s house after realizing

       no one was home. Therefore, we affirm the trial court’s judgment.

[17]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CR-327 | December 10, 2020    Page 16 of 16